Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Status of the Claims
The Claims 1-21 are Rejected under 103 Rejection.
The Claim 21 is New Claim.
Remarks
Applicant's arguments, filed (02/14/2022), with respect to pending claims 1-21 and have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection as presented below. 
Based on the changes introduced by amendment the Claim Objections of Claims 1, 10 and 19 are withdrawn.
Arguments
The Applicant argues (Page 10, lines 24-29 and Page 11, lines 7-9):


The Examiner responds:
The present specification says that a map feature “corresponds to a geographic location” and gives examples of the features being a road or portion thereof, an address, a specific point on a map, or a defined region that can be located on a map (para [0015]).
In the previous rejection over Dittberner, the Examiner pointed to the drone collecting data regarding the presence of gas while flying a flight path and identifying one or more regions in the geographic area than include higher than expected concentrations of gas.  These regions element-match to the places on the map (the “corresponding map feature”) where Dittberner indicates higher than expected concentrations of gas.  For instance, the Examiner could point to the map feature corresponding to the dots (measurements points) inside the grid boxes on the flying path map disclosed by Dittberner in Fig. 5, or to the grid boxes themselves in which to the measurement points are placed, as the corresponding map features.
The size of the grid boxes is tied to the how fast the sensor (located on the drone) is moving and how often it collects data.  (A plane flying quickly over a city might collect only a few data points for the whole city, while a drone flying slowly through the streets would collect many data for each block.)  See the Fig. 5, Flight Path, where each grid box corresponds to a size and each box shows a particular density of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to have the corresponding map feature have a size based on the at least one sensor that provides the sensor data for the at least one of the pollutant, the contaminant, or the time-varying component of the air, in order to use the data in informative way.

The Applicant argues (Page 11, lines 10-15):
“Dittberner does not describe the map feature size being larger for sensors that require longer time periods to sample a data point. Similarly, Dittberner fails to discuss the map feature being sized small for sensors that very rapidly sample a data point. Thus, Dittberner fails to teach assigning sensor data values to corresponding map features when the map features have sizes based on the sensor providing sensor data values.”

The examiner agrees that Dittberner does not teach the multiple sensors (or types of the sensors), which requires longer time period / or rapidly sample data points, and claim 1 does not comprises that limitations.

The claim 1 just comprise the limitation that corresponding map feature has a size based on the at least one sensor…”.
Therefore, the Dittberner illustrates on Fig. 5 each spaced bar/boxes of the grid comprises a sample points with different density e.g., the sample data points take in different time periods, which relates to how fast the sensor is moving.

Thus, it appears to the examiner that Dittberner teaches the new limitation of “corresponding map feature has a size based on the at least one sensor that provides the sensor data for the at least one of the pollutant, the contaminant, or the time-varying component of the air.”


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 2, 7, 10, 11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittberner (US Pat.10677771).
 Regarding Claim 1, 10 and 19, Dittberner disclose a method/system/computer program product for associating environmental data with map features, comprising:
     receiving sensor data (Col. 8, lines 13-15, where a sensor that is attached to the
drone) associated with each of a plurality of time intervals (Col. 8, lines 18-20, where drone may send an ultrasound signal and time of flight is acquired. The time of travel is converted to distance) from at least one sensor on mobile sensor platform (Col. 6, lines 53-55, where a sensor that is attached to the drone; Col. 8, lines 13-15, where a sensor that is attached to the drone), the at least one sensor measuring at least one of a pollutant, a contaminant, or a time-varying component of air the mobile sensor platform (Fig. 4B, Col. 7, lines 20-28, where of a drone 302 for collecting measurement data in a geographic area 304 in accordance with an embodiment is shown...the flight path 308 of the drone 302 includes flying through a gas plume 316 that is formed based on a gas leak 312);
     receiving position data associated with the plurality of time intervals from the at least one mobile sensor platform (Fig.1, Col.3, Lines 56-60, where these devices include an altimeter 40, a gyroscope or accelerometers 42 or a global positioning satellite (GPS) system 44);
    generating trajectories and corrected locations of the mobile sensor platform for the plurality of time intervals using the position data (Fig. 4B, # 308, Col. 7, lines 20-28 where a schematic view of a flight path 308 of a drone 302 for collecting measurement data in a geographic area 304 in accordance with an embodiment is shown. In exemplary embodiments, the flight path 308 is configured to traverse the geographic area 304 while avoiding impacting one or more obstructions 318, such as buildings, in the geographic area 304. In exemplary embodiments, the flight path 308 of the drone 302 includes flying through a gas plume 316 that is formed based on a gas leak 312, e.g., flight path is same as trajectories);
     assigning a position of the mobile sensor platform to a corresponding map feature for each of the plurality of time intervals based on the trajectories and corrected locations (Fig. 4A, Col. 6, lines 7-25, where the flight plan 300 includes an initial flight path 308 which includes flying along a grid pattern through the geographic area 304... drone collects data regarding the presence of gas while flying the initial flight path 308 and identifies one or more regions in the geographic area that include higher than expected concentrations of gas. Secondary flight paths 314 are then created for the one or more regions with the detected gas and the drone flies along the secondary flight paths 314);

    processing the sensor data to generate sensor data values for each of the plurality of time intervals, the sensor data values including at least one value for the at least one of the pollutant, the contaminant, or the time-varying component of the air (Col. 8, lines 19-21 and 27-30, where time of travel is converted to distance and the building location from actual drone location is estimated... an acoustic distance estimate and a three-dimensional reconstruction can be extracted from the time of flight and images); and

     assigning the sensor data values to the corresponding map feature of the position of the mobile sensor platform for each of the plurality of time intervals, the at least one value for the at least one of the pollutant, the contaminant, or the time-varying component of the air being assigned to the corresponding map feature (Fig. 4A, 5, Col. 6, lines 10-21, where the flight plan 300 includes an initial flight path 308 which includes flying along a grid pattern through the geographic area 304... flight path 308 and identifies one or more regions in the geographic area that include higher than expected concentrations of gas. Secondary flight paths 314 are then created for the one or more regions with the detected gas);

Dittberner does not explicitly disclose:
wherein the corresponding map feature has a size based on the at least one sensor that provides the sensor data for the at least one of the pollutant, the contaminant, or the time-varying component of the air.

     The Examiner notes that the present specification says that a map feature “corresponds to a geographic location” and gives examples of the features being a road or portion thereof, an address, a specific point on a map, or a defined region that can be located on a map (para [0015]).
      In Dittberner, the drone collects data regarding the presence of gas while flying a flight path and identifying one or more regions in the geographic area than include higher than expected concentrations of gas.  These regions element-match to the places on the map (the “corresponding map feature”) where Dittberner indicates higher than expected concentrations of gas.  For instance, the Examiner could point to the map feature corresponding to the dots (measurements points) inside the grid boxes on the flying path map disclosed by Dittberner in Fig. 5, or to the grid boxes themselves in which to the measurement points are placed, as the corresponding map features.
The size of the grid boxes is tied to the how fast the sensor (located on the drone) is moving and how often it collects data.  (A plane flying quickly over a city might collect only a few data points for the whole city, while a drone flying slowly through the streets would collect many data for each block.)  See the Fig. 5, Flight Path, where each grid box corresponds to a size and each box shows a particular density of the measurements.  Having the size of the map regions be based on, and therefore appropriate to, the sensor and the drone carrying the sensor would help the method present the data in a useful way to its user.
     Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to have the corresponding map feature have a size based on the at least one sensor that provides the sensor data for the at least one of the pollutant, the contaminant, or the time-varying component of the air, in order to use the data in informative way.

Regarding Claims 2 and 11, Dittberner disclose the method of claim 1, further comprising:
    generating the environmental data for a map location based on the sensor data values assigned to the corresponding map feature for a plurality of map features proximate to the map location (FIG. 4B, Col. 7, lines 20-30, where a schematic view of a
flight path 308 of a drone 302 for collecting measurement data in a geographic area 304 in accordance with an embodiment is shown. In exemplary embodiments, the flight path 308 is configured to traverse the geographic area 304 while avoiding impacting one or more obstructions 318, such as buildings, in the geographic area 304). 

Regarding Claims 7 and 16, Dittberner disclose the method of claim 1, further comprising:
     repeating the sensor data receiving, position data receiving, trajectories generating, position assigning, sensor data processing and assigning sensor data values fora plurality of passes of the corresponding map feature (Col. 8, lines 2-10, where advantage of drone imaging is the ability to quickly integrate changes that occur on the ground and update these images in near real time). 

Regarding Claim 20, Dittberner disclose method of claim 19, wherein the pollutant is an air pollutant, the contaminant is an air contaminant, the at least one value assigned to the corresponding map (Col. 8, lines 19-25, where the time of travel is converted to distance and the building location from actual drone location is estimated) features is for at least one of the air pollutant, the air contaminant, or the time-varying component of the air (Fig. 6, Col. 8, lines 35-55, where a gas dispersion model for the geographic area for modeling pollutant gas dispersion around objects in the three-dimensional model ... a three-dimensional gas plume model based on the plurality of measurements of the gas and the gas dispersion model).

Claims 3-6, 8, 9, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dittberner (US Pat.10677771) in view of Tay (US Pub.2019/0339709).
 Regarding Claims 3 and 12, Dittberner disclose the method of claim 2, but does not disclose the plurality of map features are within a particular distance of the map location, and wherein the generating the environmental data further includes: weighting the sensor data values for each of the plurality of map features. Tay disclose wherein the plurality of map features are within a particular distance of the map location (based on a geospatial proximity using a threshold distance, e.g., particular distance, from the autonomous vehicle on the road segment; para [0031] and [0036]), and wherein the generating the environmental data further includes:
    weighting the sensor data vales for each of the plurality of map features (ranking the road segments based on a frequency with which the road segments are traversed by the fleet, e.g., weighting the sensor data values, for corresponding features, lane markers, road signs, telephone poles etc.; para [0035)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to weighting the sensor data values as taught by Tay in the Dittberner in order to cover large area and environmental quality map locations. 

Regarding Claims 4 and 13, Dittberner disclose the method of claim 1but does not disclose in the map feature is selected from a road segment and a cell.
Tay disclose the method of claim 1 and system of the claim 13 respectfully. Tay additionally disclose wherein the map feature is selected from a road segment and a cell (the feature detected, e.g., map feature, along the road segment; para [0035)). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide road segment and a cell as taught by Tay in the Dittberner in order to more effectively visualizing the location on the map. 

Regarding Claims 5 and 14, Dittberner disclose the method of claim 4, but does not disclose the road segment has a road segment length corresponding to the size and the cell has an area, corresponding to the size, the road segment length being a dynamic length, the cell area being a dynamic cell area.
Tay disclose wherein the road segment has a road segment length corresponding to the size and the cell has an area, corresponding to the size, the road segment length being a dynamic length (the road segments for rescanning are specified in requests from external entities (has a dynamic road length); para [0015]), the cell area being a dynamic cell area (while the computer system assigns the geographic region, for examples as one-half-kilometer-square ground area (dynamic cell area); para [0051)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide road segment length, as taught by Tay in the Dittberner in order to more effectively visualizing the location on the map. 

Regarding Claims 6 and 15, Dittberner disclose the method of claim 5, but does not disclose the dynamic length is generated based on the at least one sensor corresponding to the sensor data value. Tay discloses wherein the dynamic length is generated based on the at least one sensor corresponding to the sensor data values (the threshold distance (dynamic length) as determined by optical sensors used as spatial proximity for ranking the road segments (data values): para [0031], [0035], and [0056)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide dynamic length, as taught by Tay in the Dittberner in order to more effectively and accurately visualizing the location on the map. 

Regarding Claims 8 and 17, Dittberner disclose the method of claim 7, but does not disclose:
     determining an environmental score for the corresponding map feature based on the sensor data values for each of the plurality of passes. 

Tay discloses determining an environmental score for the corresponding map feature based on the sensor data values for each of the plurality of passes (determining time sensitivity (environmental score) at step $122 for updating the corresponding feature of
the localization map with respect to ranking of the road segments, e.g., data values, by the computer system of figure 2 repeating at step S100: para [0053]: claim 2 of Tay).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide environmental score, as taught by Tay in the Dittberner in order to more easily to operate or compare the particular area. Regarding 

Claims 9 and 18, Dittberner disclose the method of claim 7, but does not disclose determining a confidence score for the sensor values of the corresponding map feature based on the plurality of passes.
Tay discloses determining a confidence score for the sensor values of the corresponding map feature based on the plurality of passes (prioritizing e.g., confidence score, the road segments most likely to intersect future routes e.g., values of the corresponding map feature, using the computer system of figure 2 that repeats at step S 100; para [0037] and [0053)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide confidence score, as taught by Tay in the Dittberner in order to provide data with higher accuracy and less noise.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dittberner (US Pat.10677771) in view of Modica (US Pub.2016/0187144).
Regarding Claim 21, Dittberner disclose the system of claim 1, but does not disclose  wherein the corresponding map feature is a road segment having a length not exceeding thirty meters.
 Modica discloses a corresponding map feature is a road segment having a length not exceeding thirty meters (para [0031], where the data may be collected at predefined intervals along the road segments (such as every 10 to 30 meters)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provided data at road segment intervals having a length not exceeding thirty meters, as taught by Modica in the Dittberner in order to detect a leakage location on the map quickly and with an appropriate level of precision for it to be useful in representing the geographic area having the leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857